         Case 1:20-cv-00767-RP Document 37-2 Filed 08/20/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

DR. THOMAS HUBBARD, PhD,

       Plaintiff,

v.                                                   Case No. 1:20-cv-767

SARAH ALLEN BLAKEMORE and JOHN
DOES 1-10,

       Defendants.



               DECLARATION OF SHERRARD (BUTCH) HAYES
______________________________________________________________________________




         EXHIBIT B
       Pursuant to the provisions of 28 U.S.C. § 1746, I, SHERRARD (BUTCH)

HAYES, voluntarily make the following Declaration based upon personal

knowledge and declare under penalty of perjury and the laws of the United States

that the following is true and correct:

     1. “My name is SHERRARD (BUTCH) HAYES. I have been licensed to

       practice law in Texas for 29 years. I have never been convicted of a felony

       and suffer from no legal infirmities. The following is based upon my personal

       knowledge.
       Case 1:20-cv-00767-RP Document 37-2 Filed 08/20/21 Page 2 of 2




  2. “I am counsel for Thomas Hubbard, who was a professor of Classics at The

     University of Texas – Austin for more than three decades. I represented Dr.

     Hubbard in connection with his claims against UT-Austin in 2020 and 2021,

     and in particular in connection with his charge of discrimination filed with the

     EEOC. That Charge involved allegations of hostile environment, some of

     which arose from the conduct of certain students, including Ms. Blakemore.

  3. “On June 2, 2021, Dr. Hubbard and The University of Texas reached a

     mutually-acceptable settlement consistent with the agreement made part of

     this Court’s file. It was subject to certain approvals, which were provided in

     the days following. The settlement was finalized, and the University has made

     payment in full to Dr. Hubbard consistent with its terms.

  4. “Prior to that day, Dr. Hubbard had not received an offer of settlement from

     The University of Texas in connection with my representation. The amount

     received by Dr. Hubbard was far in excess of the statutory damage caps

     associated with the statutes he invoked in his dealings with the EEOC.

August 20, 2021



                                             Sherrard (Butch) Hayes




                                         2
